   Case 4:20-cv-00140-RSB-CLR Document 18 Filed 01/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ANTHONY OLIVER,

                Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-140

        v.

 NEXSTAR BROADCASTING, INC.;
 MORRIS PUBLISHING GROUP, L.L.C.; and
 DOES 1–10,

                Defendants.


                                            ORDER

       Plaintiff filed his Complaint initiating this action in the United States District Court for the

District of Delaware on May 14, 2020. (Doc. 3.) Shortly thereafter, that Court transferred the case

to this Court. (Doc. 10.) Plaintiff has since filed a Voluntary Dismissal Without Prejudice, citing

Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. 17.) None of the Defendants (who have not

yet been served) have filed an answer or a motion for summary judgment. Accordingly, pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court AUTHORIZES and DIRECTS the

Clerk of Court to TERMINATE all pending motions (as well as any pending reports and

recommendations) as moot and to DISMISS this case WITHOUT PREJUDICE.

       SO ORDERED, this 7th day of January, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
